Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 45




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

   3M COMPANY,                                  :
                                                :
                         Plaintiff,             :   Case No.: ___________________
                                                :
          v.                                    :   Judge ______________________
                                                :
   DRESIDE, NAVITELIA INDUSTRIES INC.           :   Magistrate Judge _____________
                                                :
                         Defendants.            :   Jury Demand Endorsed Herein
                                                :
                                                :

                 COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF

         Plaintiff 3M Company (“3M”), by and through its undersigned attorneys, and for its

  Complaint against Defendants Dreside and Navitelia Industries Inc., (collectively, “Defendants”),

  hereby alleges as follows:

                                      NATURE OF THE ACTION

         1.     This is an action for trademark counterfeiting, trademark infringement, unfair

  competition, and other Lanham Act violations—false endorsement, false association, and false

  designation of origin—arising from Defendants’ ongoing misconduct using without authorization

  3M’s name and exploiting the COVID-19 pandemic for inappropriate commercial benefit.

         2.     This lawsuit concerns Defendants’ continued sale, and offer for sale, of counterfeit

  N95 respirator products falsely bearing 3M trademarks. These counterfeit products are not

  manufactured or authorized by 3M and likely do not meet the N95 standard. Accordingly,

  Defendants’ sale of these counterfeit respirators is jeopardizing the health and safety of

  unsuspecting first responders and innocent customers who believe they are purchasing 3M-

  branded respirator products that meet the N95 standard. As a result, this unlawful activity is

  causing 3M and the public at large irreparable harm.
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 45




         3.      This action also concerns Defendants’ unlawful efforts to deceive the public into

  believing Defendants have a business relationship or affiliation with 3M when in fact Defendants

  have never had any relationship with 3M.

         4.      3M brings this action to help protect those on the frontlines of the fight against the

  pandemic and the public against Defendants’ unlawful conduct and to protect the goodwill of its

  brand and products.

         5.      Defendants have no prior or existing business relationship with 3M. Indeed, 3M

  has never had any contact with Defendants prior to this action.

         6.      Further, Defendants are not 3M authorized distributors of 3M-branded respirator

  products or any other 3M products.

         7.      Defendants are deceiving potential customers to enter into sham transactions,

  namely the sale of inappropriately marked counterfeit 3M-branded respirator products— which

  are inferior in quality and which likely do not meet the N95 standard.

         8.      Defendants are trading on 3M’s name, branding, intellectual property, products,

  reputation for quality, and substantial goodwill after decades of 3M’s investment to bring 3M-

  branded respirator products of the highest quality to users around the world.

         9.      Defendants have knowingly created a fictitious association with 3M by utilizing

  3M’s branding, logo, and associated intellectual property to sell, and offer for sale, counterfeit

  respirator products bearing 3M trademarks.

         10.     This conduct violates the Lanham Act for selling counterfeit goods, infringing and

  diluting 3M’s trademarks, and engaging in unfair competition.




                                                  -2-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 45




         11.     Defendants also violate the State of Florida’s laws against trademark infringement,

  false advertising, and deceptive trade practices, as well as the common law against passing off

  counterfeit respirator products bearing 3M trademarks as being affiliated or associated with 3M.

         12.     3M also requests that the Court preliminarily and permanently enjoin Defendants

  from using 3M’s name, logo, branding, all associated trademarks and other intellectual property,

  and from selling counterfeit 3M-branded respirator products bearing 3M trademarks or any other

  3M products.

         13.     Finally, 3M further requests the Court order Defendants to cease all false claims of

  affiliation with and representation of 3M, and to disgorge any profits that Defendants have made

  from these sham transactions. 3M will donate any monetary recovery in this action to COVID-19

  charitable organizations.

                                         BACKGROUND

         14.     Throughout its history, 3M has been a leader in innovation and developing

  healthcare and safety products for industry and consumers. 3M’s personal protective equipment

  (“PPE”)—and in particular 3M’s N95 respirator products—are considered the gold standard for

  public health protection.

         15.     Over the last hundred-plus years, 3M has invested hundreds of millions of dollars

  to advertise and promote its 3M-branded products to consumers throughout the world (including,

  without limitation, its 3M-branded respirator products). During this time, 3M continuously used

  its 3M trademarks in commerce.

         16.     Through this substantial investment and its extensive and continuous use of the

  famous 3M trademarks, 3M has established goodwill and an acclaimed reputation among the

  general public and healthcare and safety professionals for its high quality, safe and reliable

  products. Consequently, the 3M brand has become synonymous with high quality.


                                                 -3-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 45




         17.     First responders, healthcare professionals, and other workers on the frontlines of

  the pandemic have come to depend on the quality and dependability that the 3M brand signifies.

         18.     Due to the unique, continued threat posed by COVID-19, and 3M’s ability to play

  a leading role in helping to protect public health, 3M has increased its production of respirator

  products to unprecedented levels. As a result, 3M is increasing its capacity to produce 3M-branded

  N95 respirator products and other respirator products to an annual rate of 2 billion. 3M’s N95

  respirator products are critical to those individuals and groups on the front lines combating

  COVID-19.

         19.     3M has not increased the price on its respirator products as a result of the COVID-

  19 pandemic.

         20.     In light of substantial ongoing fraud involving 3M’s PPE, 3M is working with law

  enforcement—including the U.S. Department of Justice, the Federal Bureau of Investigation, and

  federal and state Attorneys General—to help them investigate and prosecute offenders selling

  counterfeit goods and committing other misconduct.

         21.     3M has also established the COVID-19 Fraud Hotline, so that the public can report

  cases of suspected fraud, price gouging, and counterfeiting in connection with PPE products to

  3M.

         22.     Including this action, 3M has filed over 20 lawsuits, and served dozens of cease

  and desist letters against numerous bad actors perpetrating fraud amidst the COVID-19 pandemic.

                                          THE PARTIES

         23.     Plaintiff 3M Company is a Delaware corporation, with a principal place of business

  and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144. 3M is a diversified




                                                 -4-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 45




  technology company with a global presence and is among the leading manufacturers of products

  for many of the markets it serves, including PPE such as 3M-brand N95 respirator products.

          24.     Upon Information and belief, Defendant Navitelia Industries Inc. is a Florida

  corporation with, upon information and belief, a principal place of business loc ated at 13641 SW

  260 th Lane, Homestead, Florida

          25.     Upon information and belief, Defendant Dreside is an entity of unknown

  provenance which is directly related to or operated by Defendant Navitelia Industries Inc and has

  a principal place of business located at 7398 S. Waterway Dr., Miami, Florida.

          26.     Defendants’ website – www.dreside.net (“Defendant’s Website”) – states that

  Defendants operate a company that provide “high quality masks and supplies.” and are a resource

  for PPE products and more. Based on information obtained from various sources, Defendants are

  using the 3M Marks in commerce to advertise, promote, offer for sale, and sell 3M-branded N95

  respirators, including, for example, by displaying photographs of counterfeit products bearing the

  3M Marks in connection with their efforts to promote and sell counterfeit 3M-branded N95

  respirators..

                                  JURISDICTION AND VENUE

          27.     The claims for trademark counterfeiting, trademark infringement, unfair

  competition, false association, false endorsement, false designation of origin, trademark dilution,

  and false advertising, respectively, asserted in Counts I - V, infra, arise under the Trademark Act

  of 1946 (as amended; the “Lanham Act”), namely, 15 U.S.C. §§ 1051 et seq. Accordingly, this

  Court has original and subject-matter jurisdiction over Counts I-V pursuant to 28 U.S.C. §§ 1331,

  1338(a) and (b), and 15 U.S.C § 1121(a).

          28.     The claims for dilution, trademark infringement and unfair competition asserted in

  Counts VI - IX, infra, arise under Florida statutory and common law, and are so related to the


                                                  -5-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 45




  federal claims asserted in Counts I-V, infra, that they form part of the same case or controversy.

  Accordingly, this Court has supplemental jurisdiction over Counts VI-VIII pursuant to 28 U.S.C.

  §§ 1338(b) and 1367(a).

         29.     Defendants have purposefully availed themselves of the privilege of transacting

  business in this District. Defendants have also committed and intentionally directed tortious acts

  towards residents while in this District.     Defendants are Florida businesses (one a Florida

  corporation), with their principal places of business located in Homestead and Miami, Florida.

         30.     A substantial part of the events giving rise to the claims asserted, infra, occurred in

  this District. Therefore, venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2).

         31.     Defendants are subject to personal jurisdiction in this District. Therefore, venue is

  also proper in this District pursuant to 28 U.S.C. § 1391(b)(3).

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

  I.     3M

         32.     3M has grown from 1902 as a small-scale mining venture in Northern Minnesota

  to what it is today, namely: an industry-leading provider of scientific, technical, and marketing

  innovations throughout the world. Today, 3M’s portfolio includes more than 60,000 goods and

  services, ranging from household and school supplies, to industrial and manufacturing materials,

  to medical supplies and equipment. 3M actively safeguards and protects its intellectual property.

  This includes maintaining substantial numbers of federal trademark registrations.

       A. The 3M Brand

         33.     The 3M brand is associated with products for a wide range of medical supplies,

  devices, and safety products, to include respirator products such as the 3M-branded N95 respirator

  products. As a result, 3M-branded products are highly visible throughout doctors’ offices,




                                                  -6-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 45




  hospitals, and other medical facilities where patients and medical professionals rely upon the

  quality and effectiveness associated with the 3M brand.

      B. The Famous “3M” Marks

         34.     Over the past century, 3M has invested hundreds of millions of dollars in

  advertising and promoting its 3M-brand products to consumers throughout the world (including,

  without limitation, its 3M-brand N95 respirator) under the standard-character mark “3M” and the

  3M logo shown below (together, the “3M Marks”):




         35.     For decades, products offered under the 3M Marks have enjoyed enormous

  commercial success (including, without limitation, 3M-brand N95 respirators). In 2020 alone,

  3M’s sales have been in the billions of dollars, much of which included products sold utilizing the

  3M Marks.

         36.     Over the same time period products offered under the 3M Marks have regularly

  been the subject of widespread, unsolicited media coverage and critical acclaim.

         37.     Based on the foregoing, consumers associate the 3M Marks uniquely with 3M and

  recognize them as identifying 3M as the exclusive source of goods and services offered under the

  3M Marks. Based on the foregoing, the 3M Marks have also become famous among consumers

  throughout the United States.

         38.     To strengthen 3M’s common-law rights in and to its famous 3M Marks, 3M has

  obtained numerous federal trademark registrations, including, without limitation: (i) U.S.

  Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int. Classes 9

  and 10 for, inter alia, respirators (the “‘329 Registration”); (ii) U.S. Trademark Reg. No. 2,692,036,



                                                   -7-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 45




  which covers the 3M logo for, inter alia, a “full line of surgical masks, face shields, and respiratory

  masks for medical purposes” (the “036 Registration”); and (iii) U.S. Trademark Reg. No.

  2,793,534, which covers the 3M design mark in Int. Classes 1, 5, and 10 for, inter alia, respirators

  (the “‘534 Registration”). (See Exhibits A-C, attached hereto.)

          39.     Each of the foregoing Registrations is valid, in effect, and on the Principal

  Trademark Register of the United States Patent and Trademark Office (“USPTO”).

          40.     Each of the foregoing Registrations is “incontestable” within the meaning of 15

  U.S.C. § 1065. Accordingly, each Registration constitutes conclusive evidence of: (i) 3M’s

  ownership of the 3M Marks; (ii) the validity of the 3M Marks; (iii) the validity of the registration

  of the 3M Marks; and (iv) 3M’s exclusive right to use the 3M Marks throughout the United States

  for, inter alia, respirators.

          41.     3M’s famous 3M Marks do more than identify 3M as the exclusive source of goods

  and services offered thereunder. The famous 3M Marks also signify to consumers that 3M-brand

  products offered under the 3M Marks are of the highest quality and adhere to the strictest quality-

  control standards. Now, more than ever, consumers rely on the famous 3M Marks’ ability to signify

  that products offered under the 3M Marks are of the same high quality that consumers have come

  to expect of the 3M brand over the past century.

      C. 3M’s Extensive Efforts to Combat the COVID-19 Pandemic

          42.     Medical professionals and first responders throughout the world are donning

  extensive PPE as they place their health and safety on the line in the battle against COVID -19.

  3M is committed to getting personal protective equipment to healthcare workers and first

  responders.




                                                   -8-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 45




         43.     Legitimate 3M-branded N95 respirator products reduce exposure to potentially

  harmful airborne particles and contamination when worn and used appropriately.

         44.     However, as demand has skyrocketed for PPE, and in particular 3M-branded N95

  respirator products, in the midst of the pandemic, bad actors have sought to exploit the situation.

         45.     To help protect the public and healthcare professionals—on the front lines of the

  COVID-19 pandemic—from trademark counterfeiting, misleading and substantially inferior PPE

  products, as well as to protect 3M’s goodwill and reputation in its 3M brand, 3M is working

  diligently with law enforcement authorities, online e-commerce retailers, and others to combat

  unethical and unlawful business practices related to 3M-branded N95 respirator products.

         46.     As shown below, additional examples of 3M’s efforts to combat trademark

  counterfeiting, trademark infringement, and other unlawful activities during the COVID -19

  pandemic include:

                 a.      3M posted on its website the U.S. per respirator, single case list price for

  the most common models of its 3M-branded N95 respirator products so that the public can identify

  and avoid inflated pricing. See https://multimedia.3m.com/mws/media/1862179O/get-the-facts-

  n95-respirator-pricing.pdf:




                                                  -9-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 10 of 45




         b.      3M created a form on its website as well as a telephone hotline that the public can

  use to report suspected fraud. Additionally, 3M has created online resources to help spot incidents

  of price-gouging, identify counterfeiting, and ensure products are from 3M authorized distributors.




                 c.     The 3M website further allows the public and interested parties to track

  3M’s enforcement activities against fraudulent activity in connection with 3M products, such as

  respirator products, during the COVID-19 pandemic. See https://news.3m.com/English/press-

  releases/press-releases-details/2020/3M-Expands-Actions-Globally-to-Fight-COVID-Fraud-

  Counterfeiting-and-Price-gouging/default.aspx:




                 d.     To date, 3M has fielded and investigated more than 7,700 fraud reports

  globally, filed more than 20 lawsuits, and has been granted nine temporary restraining orders and


                                                 -10-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 11 of 45




  seven preliminary injunctions. Additionally, over 13,500 false or deceptive social media posts,

  more than 11,500 fraudulent e-commerce offerings and at least 235 deceptive domain names have

  been removed. See https://news.3m.com/English/press-releases/press-releases-details/2020/3M-

  Expands-Actions-Globally-to-Fight-COVID-Fraud-Counterfeiting-and-Price-

  gouging/default.aspx:




  II.    Defendants’ Unlawful Conduct

         47.    Even though 3M has been combatting counterfeiting and other unlawful activities

  seeking to exploit the demand for 3M-branded N95 respirator products during the pandemic, bad

  actors continue to take advantage of the public and unsuspecting users of respirator products.

  Defendants are engaged in such misconduct, which risks public health, impairs the supply chain

  supporting healthcare workers and others fighting the pandemic, and damages 3M’s brand and

  goodwill.

         48.    Defendants’ misrepresentations and infringement of the 3M Trademarks are likely

  to confuse the public into falsely believing that Defendants are affiliated with 3M. 3M has gone

  to great lengths to make it known that 3M respirator products are only sold by 3M through its

  network      of     authorized     distributors     and     wholesalers.          See,     e.g.,


                                               -11-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 12 of 45




  https://multimedia.3m.com/mws/media/1860221O/covid-n95-selling-facts.pdf.                     By     offering

  substantial quantities of purported 3M N95 respirators for sale, Defendants fraudulently

  misrepresents that it has a legitimate source of supply for these products, thus leading unsuspecting

  purchasers to mistakenly believe or assume that Defendants are authorized by or otherwise

  associated with 3M.

          49.      Defendants’ website, which is primarily accessible at www.dreside.com, promotes a host

  of   purported     3M-branded      N95      respirators.       These    products     can    be     found    at

  https://dreside.com/collections/n95-respirators. Not only are multiple of the purported 3M-branded N95

  respirators displayed at this site clearly counterfeit products, the products displayed at this site are being

  offered at prices significantly higher than 3M’s published list prices as Defendants seek to unlawfully profit

  from a global health pandemic.

          50.      On October 12, 2020, 3M received an inquiry from a consumer who had purchased

  purported 3M 1860 N95 respirators from Defendants through their website, asking whether Defendants are

  authorized distributors of 3M. 3M confirmed to the consumer that Defendants are not an authorized

  distributor of 3M and asked the consumer to provide photos of the product he purchased from Defendants,

  which the consumer provided. Upon review of the photos supplied by the consumer, 3M determined that

  the 3M 1860 N95 respirators sold to the consumer by Defendants are counterfeit. See, Affidavit of Michael

  Gannon attached as Exhibit D.

          51.      On October 20, 2020, 3M employed a third party investigator to purchase products through

  Defendants’ website. Id.

          52.      On October 26, 2020, the third party investigator employed by 3M received from

  Defendants products alleged to be 3M 1860, 3M 1860S, 3M 8210 N95 respirators. Id.

          53.      3M has determined that the 3M 1860S N95 respirators purchased by its third party

  investigator from Defendants are counterfeit. Id.




                                                      -12-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 13 of 45




                                      CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                    (Trademark Counterfeiting - 15 U.S.C. §§ 1114(1), 1116(d))

         54.     3M repeats and incorporates by reference the foregoing statements an d allegations

  in paragraphs 1-57 of the Complaint as though set forth fully herein.

         55.     Count I is a claim for trademark counterfeiting under U.S.C. §§ 1114(1), 1116(d).

         56.     Defendants are using spurious designations that are identical to the 3M Trademarks.

         57.     Defendants have been using these spurious designations identical to 3M

  Trademarks for the purpose of advertising, promoting, offering for sale, and selling counterfeit

  3M-branded respirator products.

         58.     Defendants’ use of the spurious designations identical to 3M Trademarks in

  commerce on, for, and/or in connection with the advertising, promotion, offering for sale, and/or

  sale of products, as alleged, herein is causing, and is likely to continue to cause, customer

  confusion, and/or deception about whether Defendants’ products originate with, and/or are

  sponsored or approved by, and/or offered with authorization from, 3M.

         59.     Based on 3M’s longstanding and continuous use of its 3M Trademarks in United

  States commerce, as well as the federal registration of the 3M Trademarks that are now

  incontestable, Defendants had actual and constructive knowledge of 3M’s superior rights in and

  to the 3M Trademarks when Defendants began using spurious designations identical to 3M

  Trademarks as part of its efforts to deceive consumers and the general public.

         60.     Upon information and belief, Defendants adopted and used the 3M Trademarks in

  furtherance of Defendants’ willful and deliberate scheme of trading upon the extensive customer

  goodwill, reputation, fame, and commercial success of products that 3M offers under its 3M

  Trademarks, including, without limitation, 3M-branded respirator products.


                                                -13-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 14 of 45




          61.     Upon information and belief, Defendants have made, and may continue to make,

  ill-gotten profits and gain from its unauthorized use of the 3M Trademarks, to which Defendants

  are not entitled at law or in equity.

          62.     Defendants’ acts and conduct complained of herein constitute trademark

  counterfeiting in violation of 15 U.S.C. §§ 1114(1) and 1116(d).

          63.     3M has suffered, and will continue to suffer, irreparable harm from Defendants’

  acts and conduct complained of herein, unless restrained by law. The damage suffered by 3M is

  exacerbated by the fact that Defendants are advertising and offering for sale counterfeit 3M-

  branded respirator products during a global pandemic when these products are playing a critical

  role in helping to protect public health.

          64.     The acts of Defendants described herein have been willful and in bad faith, making

  this an exceptional case within the meaning of 15 U.S.C. § 1117(a).

          65.     3M has been damaged by the acts of Defendants in an amount to be proved at trial

  and donated to charitable COVID-19 relief efforts.

          66.     3M requests the relief set forth in the Prayer for Relief below.

                                   SECOND CLAIM FOR RELIEF

      (Trademark Infringement Under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1))
                      (Infringement of the Federally Registered 3M Marks)

          67.     3M repeats and incorporates by reference the statements and allegations in

  paragraphs 1 - 72 of the Complaint as though set forth fully herein.

          68.     3M is the exclusive owner of each of the federally registered 3M Marks.

          69.     3M has the exclusive right to use each of the 3M Marks in United States commerce

  for, inter alia, advertising, promoting, offering f or sale, and selling 3M-brand N95 respirators.




                                                  -14-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 15 of 45




         70.     3M’s exclusive rights in and to each of the 3M Marks predate any rights that

  Defendants could establish in and to any mark that consists of “3M” in whole and/or in part.

         71.     Each of the 3M Marks are fanciful and/or arbitrary when used for respirators and,

  therefore, are inherently distinctive.

         72.     Each of the 3M Marks identify 3M as the exclusive source of products offered

  under the 3M Marks (including, without limitation, 3M-brand N95 respirators) and, therefore, the

  3M Marks have acquired distinctiveness.

         73.     Defendants are using the 3M Marks in commerce to advertise, promote, offer for

  sale, and sell counterfeit 3M-branded N95 respirators.

         74.     Defendants’ use of the 3M Marks in commerce on, for, and/or in connection with

  the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,

  and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether

  Defendants are 3M, and/or whether Defendants are a licensee, authorized distributor, and/or

  affiliate of 3M and/or products that 3M offers under its 3M Marks, including, without limitation,

  3M-brand N95 respirators.

         75.     Defendants’ use of the 3M Marks in commerce on, for, and/or in connection with

  the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,

  and is likely to continue cause, consumer confusion, mistake, and/or deception about whether

  Defendants and/or Defendants’ products are affiliated, connected, and/or associated with 3M

  and/or products that 3M offers under its 3M Marks, including, without limitation, 3M-brand N95

  respirators.

         76.     Defendants’ use of the 3M Marks in commerce on, for, and/or in connection with

  the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein is causing,




                                                   -15-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 16 of 45




  and is likely to continue to cause, consumer confusion, mistake, and/or deception abo ut whether

  Defendants and/or Defendants’ products originate with, and/or are sponsored or approved by,

  and/or offered with authorization from 3M.

         77.     3M has not consented to the use of its famous 3M Marks by Defendants.

         78.     Defendants had both actual and constructive knowledge of 3M’s superior rights in

  its 3M Trademarks due to 3M’s decades-long, continuous use of its 3M Trademarks in United

  States commerce, and 3M’s federal registration of the 3M Trademarks.

         79.     Defendants made use of the 3M Trademarks in furtherance of Defendants’ willful

  scheme of trading upon the extensive customer goodwill, reputation, fame, and commercial

  success of products that 3M offers under its 3M Trademarks, including 3M-branded respirator

  products.

         80.     On information and belief, Defendants profited from its infringement of the 3M

  Trademarks.

         81.     Defendants’ acts and conduct described herein constitute trademark infringement

  in violation of 15 U.S.C. § 1114 (1)(a).

         82.     3M has suffered, and will continue to suffer, irreparable harm from Defendants’

  acts and conduct complained of herein, unless enjoined by the Court. The damage suffered by 3M

  is worsened due to Defendants’ taking advantage of an unsuspecting public and medical health

  professionals during a global pandemic—when 3M’s respirator products are critical to those

  frontline workers battling the COVID-19 pandemic. Defendants’ misconduct directly creates a

  likelihood of confusion about 3M’s role in the marketplace for respirator products.

         83.     3M has been damaged by Defendants’ misconduct in an amount to be proven at

  trial and donated to charitable COVID-19 relief efforts.




                                                -16-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 17 of 45




         84.     3M requests the relief set forth in the Prayer for Relief below.

                                  THIRD CLAIM FOR RELIEF

    (Unfair Competition, False Endorsement, False Association, and False Designation of Origin
             Under Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A))
                                     (Use of the 3M Marks)

         85.     3M repeats and incorporates by reference the foregoing statements and allegations

  in paragraphs 1-90 as though set forth fully herein.

         86.     Count III is a claim for federal unfair competition, false endorsement, false

  association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).

         87.     On information and belief, Defendants’ misconduct described herein constitutes

  unfair competition, false endorsement, false association, and/or false designation of origin in

  violation of 15 U.S.C. § 1125(a)(1)(A).

         88.     On information and belief, Defendants’ use of 3M’s famous name and 3M

  Trademarks to advertise, market, offer for sale, and/or sell counterfeit 3M-branded respirator

  products to customers, in general, and during a global pandemic such as COVID-19, specifically,

  also constitutes unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).

         89.     Defendants also falsely represented itself as affiliated, connected, endorsed by,

  and/or associated with 3M and/or products that 3M offers under its 3M Trademarks, including,

  3M-branded respirator products. Defendants sought to create the false impression that the products

  they offer for sale originate from, and/or are sponsored or approved by, and/or offered with

  authorization from 3M.

         90.     3M has suffered, and will continue to suffer, irreparable harm from Defendants’

  acts and conduct complained of herein, unless enjoined by the Court.

         91.     3M has been damaged by the acts of Defendants in an amount to be proved at trial

  and donated to charitable COVID-19 relief efforts.


                                                 -17-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 18 of 45




         92.     3M requests the relief set forth in the Prayer for Relief below.

                                 FOURTH CLAIM FOR RELIEF

         (Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))
                              (Dilution of the Famous 3M Marks)

         93.     3M repeats and incorporates by reference the foregoing statements and allegations

  in paragraphs 1-98 of the Complaint as though set forth fully herein.

         94.     Count IV is a claim for federal trademark dilution under 15 U.S.C. § 1125(c).

         95.     The 3M Trademarks are famous. The 3M Trademarks were famous before, during,

  and after the time Defendants began using the 3M Trademarks in commerce on, for, and/or in

  connection with the advertising, promotion, offering for sale, and/or sale of products (including

  3M-branded respirator products).

         96.     Defendants’ use of 3M’s famous 3M Trademarks in commerce on, for, and/or in

  connection with the advertising, promotion, offering for sale, and/or sale of counterfeit products

  (including 3M-branded respirator products) dilutes the distinctive quality of the famous 3M

  Trademarks, such that the famous 3M brand name and 3M Trademarks’ estab lished value and

  selling power will likely be diminished.

         97.     Defendants’ use of 3M’s famous 3M Trademarks in commerce on, for, and/or in

  connection with the advertising, promotion, offering for sale, and/or sale of counterfeit products

  (including, without limitation, 3M-branded respirator products) dilutes the distinctive quality of

  the famous 3M name and 3M Trademarks, such that the famous 3M Trademarks’ ability to identify

  3M as the exclusive source of products offered under the 3M Trademarks (including 3M-branded

  respirator products) will be diminished.

         98.     Defendants’ use of 3M’s famous 3M Trademarks in commerce on, for, and/or in

  connection with the advertising, promotion, offering for sale, and/or sale of counterfeit products



                                                 -18-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 19 of 45




  (including 3M-branded respirator products), in general, and during a global pandemic such as

  COVID-19 specifically, dilutes the reputation of the famous 3M Trademarks, such that the famous

  3M Trademarks’ established ability to indicate the superior quality of Products offered under such

  marks (including 3M-branded respirator products), will be diminished.

         99.     Defendants’ misconduct also threatens to harm the reputation of the 3M

  Trademarks, constituting dilution by tarnishment of the famous 3M Trademarks.

         100.    Defendants’ acts and conduct complained of herein constitute trademark dilution

  in violation of 15 U.S.C. § 1125(c).

         101.    3M has suffered, and will continue to suffer, irreparable harm from Defendants’

  acts and conduct complained of herein, unless enjoined by the Court. The damage suffered by 3M

  is exacerbated by the fact that Defendants are opportunistically operating its illegal scheme and

  misrepresentations about 3M-branded respirator products during a global pandemic when those

  products are in great demand to help protect public health.

         102.    3M has been damaged by the acts of Defendants in an amount to be proved at trial

  and donated to charitable COVID-19 relief efforts.

         103.    3M requests the relief set forth in the Prayer for Relief below.

                                  FIFTH CLAIM FOR RELIEF

    (False Advertising Under Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B))
                  (Defendants’ Website, Sales Agreement, and Agent’s Activities)

         104.    3M repeats and incorporates by reference the foregoing statements and allegations

  in paragraphs 1-109 of the Complaint as though set forth fully herein.

         105.    Count V is a claim for false and deceptive advertising under 15 U.S.C.

  § 1125(a)(1)(B).




                                                 -19-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 20 of 45




          106.     Through their externally facing webpage, Defendants made statements to the

  general public—and medical health professionals—that contained false, misleading, and/or

  deceptive statements about the nature, characteristics, qualities, and/or geographic origin of

  Defendants and/or the products that Defendants allegedly had available for sale and constitute

  commercial advertising and/or commercial promotion.

          107.     Defendants’ acts and conduct complained of herein constitute false advertising in

  violation of 15 U.S.C. § 1125(a)(1)(B).

          108.     3M has suffered, and will continue to suffer, irreparable harm from Defendants’

  misconduct complained of herein, unless enjoined by the Court. The damage suffered by 3M is

  exacerbated by the fact that Defendants are opportunistically operating its illegal scheme and

  misrepresentations about 3M-branded respirator products during a global pandemic when those

  products are in great demand to help protect the public health.

          109.     3M has been damaged by the acts of Defendants in an amount to be proved at trial

  and donated to charitable COVID-19 relief efforts.

          110.     3M requests the relief set forth in the Prayer for Relief below.

                                       SIXTH CLAIM FOR RELIEF

                                (Dilution Under § 495.151, Florida Statutes)

          111.     3M realleges and incorporates the allegations in paragraphs 1 through 116 above as though

  fully set forth herein.

          112.     3M brings this Count VI under Section 495.151, Florida Statutes.

          113.     3M’s 3M Marks are indisputably famous.

          114.     3M’s 3M Marks were famous at the time Defendants began using the 3M Marks in

  commerce on, for, and/or in connection with advertising, promoting, and/or offering for sale products,

  including counterfeit 3M-brand N95 respirators.


                                                     -20-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 21 of 45




           115.    Defendants’ use of the famous 3M Marks in commerce on, for, and/or in connection with

  advertising, promoting, and/or offering for sale products, including counterfeit 3M-brand N95 respirators,

  has diluted, and is likely to continue to dilute, the distinctive quality of the famous 3M Marks, such that the

  famous 3M Marks’ established selling power and value will be severely diminished.

           116.    Defendants’ use of the famous 3M Marks in commerce on, for, and/or in connection with

  advertising, promoting, and/or offering for sale products, including counterfeit 3M- brand N95 respirators,

  in connection with Defendants’ unlawful price gouging scheme during a global pandemic such as COVID-

  19, specifically, is likely to dilute the reputation of the famous 3M Marks, such that the famous 3M Marks’

  established ability to indicate the superior quality of Products offered under such Marks, including, without

  limitation, 3M’s 3M-brand N95 respirators, will be severely diminished.

           117.    Defendants’ unauthorized and unlawful use of the 3M Marks violates Section 495.151,

  Florida Statutes.

           118.    3M has no adequate remedy at law and asks for the relief set forth in the Prayer for Relief

  below.

                                      SEVENTH CLAIM FOR RELIEF

                            (Trademark Infringement Under § 495.131, Florida Statutes)

           119.    3M realleges and incorporates the allegations in paragraphs 1 through 124 above as though

  fully set forth herein.

           120.    3M brings this Count VII under Section 495.131, Florida Statutes.

           121.    3M has the exclusive right to use the 3M Marks in commerce for, among other things,

  advertising, promoting, offering for sale, and selling 3M’s 3M-brand products, including N95 respirators.

           122.    Defendants are unlawfully using the 3M Marks in commerce to advertise, promote, offer

  for sale, and sell counterfeit 3M-brand N95 respirators.

           123.    3M has not authorized Defendants to use its famous 3M Marks.




                                                       -21-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 22 of 45




           124.   Based on 3M’s longstanding and continuous use of its 3M Marks in United States

  commerce, as well as the federal registration of 3M’s 3M Marks, Defendants had actual and constructive

  knowledge of 3M’s superior rights in and to the 3M Marks when Defendants began using the 3M Marks as

  part of its bad-faith scheme to confuse and deceive consumers, as alleged, herein.

           125.   Upon information and belief, Defendants adopted and uses the 3M Marks in furtherance of

  Defendants’ willful, deliberate, and bad-faith scheme of exploiting the extensive consumer goodwill,

  reputation, fame, and commercial success of products that 3M offers under its 3M Marks, including, without

  limitation, 3M-brand N95 respirators.

           126.   Upon information and belief, Defendants have made, and will continue to make, substantial

  profits and gain from its unauthorized use of 3M’s 3M Marks, to which Defendants are not entitled at law

  or in equity.

           127.   3M has suffered, and will continue to suffer, irreparable harm from Defendants’ acts and

  conduct complained of herein, unless restrained by law. The damage suffered by 3M is exacerbated by the

  fact that Defendants are advertising and offering for sale counterfeit 3M-branded N95 respirator masks at

  exorbitantly inflated prices during a global pandemic when 3M’s products are necessary to protect public

  health. Such conduct has inspired intense public criticism of the manner in which 3M’s respirator masks

  are being distributed and sold during the COVID-19 pandemic and significant confusion about 3M’s role

  in the marketplace for masks that are essential to safeguarding public health. Whereas 3M’s corporate

  values and brand image center around the application of science to improve lives, Defendants’ conduct

  imminently and irreparably harms 3M’s 3M brand.

           128.   3M has no adequate remedy at law and asks for the relief set forth in the Prayer for Relief

  below.




                                                     -22-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 23 of 45




                                    EIGHTH CLAIM FOR RELIEF

                              (Unfair Competition Under Florida Common Law)

           129.    3M realleges and incorporates the allegations in paragraphs 1 through 135 above as though

  fully set forth herein.

           130.    3M has the exclusive right to use the 3M Marks in commerce for, among other things,

  advertising, promoting, offering for sale, and selling 3M’s 3M-brand products, including N95 respirators.

           131.    Defendants’ use of the 3M Marks for, among other things, advertising, promoting, offering

  for sale, and selling counterfeit 3M-brand N95 respirators is likely to confuse consumers, including

  government agencies, and mislead them into believing that Defendants are associated with 3M, are an

  authorized distributors for 3M, and/or have available for sale genuine 3M-brand products.

           132.    3M has suffered, and will continue to suffer, irreparable harm as a direct and proximate

  result of Defendants’ wrongful conduct.

           133.    3M has no adequate remedy at all and asks for the relief set forth in the Prayer for Relief

  below.

           WHEREFORE, 3M requests this Court enter judgment in its favor preliminarily and permanently

  enjoining Defendants’ unlawful conduct, award damages and/or penalties, including attorneys’ fees and

  costs, as permitted under the governing law, and award any other and further relief as this Court deems just

  and proper.

                                         PRAYER FOR RELIEF

           WHEREFORE, based on Defendants’ conduct complained of, herein, 3M asks that this

  Court:

           A.      To enter an Order, finding in 3M’s favor on each Claim for Relief asserted herein;

           B.      Pursuant to 15 U.S.C. § 1116, the Florida statutes, and Florida common law:

                   1.       Preliminarily and permanently enjoining Defendants, its agents, servants,

  employees, officers and all persons and entities in active concert and participation with them from


                                                     -23-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 24 of 45




  using the 3M Marks (or any other mark(s) confusingly similar thereto) for, on, and/or in connection

  with the manufacture, distribution, advertising, promoting, offering for sale, and/or sale of any

  goods or services, including, without limitation, 3M-brand N95 respirators;

                 2.      Preliminarily and permanently enjoining Defendants, its agents, servants,

  employees, officers and all persons and entities in active concert and participation with them from

  falsely representing itself as being a distributor, authorized retailer, and/or licensee of 3M and/or

  any of 3M’s products (including, without limitation, 3M’s 3M-brand N95 respirator) and/or

  otherwise falsely representing to have an association or affiliation with, sponsorship by, and/or

  connection with, 3M and/or any of 3M’s products; and

                 3.      Ordering Defendants to file with the Court and serve upon 3M’s counsel,

  within 30 days after service of the order of injunction, a report in writing under oath setting forth

  in detail the manner and form in which Defendants have complied with the injunction.

         C.      Pursuant to 15 U.S.C. § 1117:

                 1.      Order Defendants to provide 3M with a full accounting of all manufacture,

  importation, purchase, distribution and sale of products under the 3M Marks (including, without

  limitation, 3M-brand N95 respirators), as well as all profits derived therefrom;

                 2.      Order Defendants to pay to 3M—so as to be donated charitably pursuant to

  subpart I, infra—all of Defendants’ profits derived from the sale of infringing and counterfeit

  goods offered under the 3M Marks (including, without limitation, 3M-brand N95 respirators);

                 3.      Award 3M treble actual damages—so as to be donated charitably pursuant

  to subpart I, infra—in connection with Defendants’ infringement and counterfeiting of the 3M

  Marks; or, in the alternative, statutory damages under U.S.C.A. 1117(a)(2) of up to $2,000,000 per

  type of goods sold for willful counterfeiting as determined by a jury ;




                                                  -24-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 25 of 45




                 4.      Find that Defendants’ acts and conduct complained of herein render this

  case “exceptional”; and

                 5.      Award 3M—so as to be donated charitably pursuant to subpart I, infra—its

  costs and reasonable attorneys’ fees incurred in this matter;

         D.      Pursuant to 15 U.S.C. § 1118, order the delivery to 3M by the Defendants within

  three (3) days of all unauthorized goods and materials within the possession, custody, and control

  of Defendants and Defendants’ agents that bear, feature, and/or contain any copy or colorable

  imitation of the 3M Marks so that 3M can have them destroyed;

         E.      Award 3M pre-judgment and post-judgment interest against Defendants;

         F.      For any preliminary and permanent injunctive relief, that such relief extend to

  Defendants’ agents, servants, employees, officers, and all persons and entities in active concert

  and participation with Defendants;

         G.      To order Defendants to file with the Court and serve upon 3M’s counsel, within 30

  days after service of the order of injunction, a report in writing under oath setting forth in detail

  the manner and form in which Defendants have complied with the injunction;

         H.      Award 3M such other relief that the Court deems just and equitable; and

         RESPECTFULLY SUBMITTED, this the 30th day of October, 2020.



                                                Jason Mehta (FB# 106110)
                                                Bradley Arant Boult Cummings
                                                LLP 100 North Tampa Street
                                                Suite 2200
                                                Tampa, FL 33602
                                                Tel: 813-559-5500
                                                Fax: 813-229-5946
                                                jmehta@bradley.com

                                                Attorney for 3M Company




                                                  -25-
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 26 of 45




                                          JURY DEMAND

        Plaintiff requests a trial by jury on all issues so triable.




                                                  -26-
 Case:1:20-cv-24489-RNS
Case    3:20-cv-00443-TMR Document
                          *SEALED*1Doc #: 2-1 on
                                     Entered  Filed:
                                                 FLSD10/29/20
                                                        DocketPage: 1 of 2 PAGEID
                                                               10/30/2020   Page 27#:of34
                                                                                        45
 Case:1:20-cv-24489-RNS
Case    3:20-cv-00443-TMR Document
                          *SEALED*1Doc #: 2-1 on
                                     Entered  Filed:
                                                 FLSD10/29/20
                                                        DocketPage: 2 of 2 PAGEID
                                                               10/30/2020   Page 28#:of35
                                                                                        45
 Case:1:20-cv-24489-RNS
Case    3:20-cv-00443-TMR Document
                          *SEALED*1Doc #: 2-2 on
                                     Entered  Filed:
                                                 FLSD10/29/20
                                                        DocketPage: 1 of 2 PAGEID
                                                               10/30/2020   Page 29#:of36
                                                                                        45
 Case:1:20-cv-24489-RNS
Case    3:20-cv-00443-TMR Document
                          *SEALED*1Doc #: 2-2 on
                                     Entered  Filed:
                                                 FLSD10/29/20
                                                        DocketPage: 2 of 2 PAGEID
                                                               10/30/2020   Page 30#:of37
                                                                                        45
 Case:1:20-cv-24489-RNS
Case    3:20-cv-00443-TMR Document
                          *SEALED*1Doc #: 2-3 on
                                     Entered  Filed:
                                                 FLSD10/29/20
                                                        DocketPage: 1 of 2 PAGEID
                                                               10/30/2020   Page 31#:of38
                                                                                        45
 Case:1:20-cv-24489-RNS
Case    3:20-cv-00443-TMR Document
                          *SEALED*1Doc #: 2-3 on
                                     Entered  Filed:
                                                 FLSD10/29/20
                                                        DocketPage: 2 of 2 PAGEID
                                                               10/30/2020   Page 32#:of39
                                                                                        45
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 33 of 45
                                                                     Exhibit D
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 34 of 45
Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 35 of 45
'.
       Case 1:20-cv-24489-RNS Document 1 Entered on FLSD Docket 10/30/2020 Page 36 of 45




                 I declare under penalty of perjury of the laws of the United States and the State of Florida
         that the foregoing is true and accurate based upon my personal knowledge.




                                                      �------
                EXECUTED this 30th day of October, 2020.




                                                       Michael L. Gannon




                                                          4

l
I' -
Case:1:20-cv-24489-RNS
Case  3:20-cv-00443-TMR *SEALED*
                        Document 1DocEntered
                                      #: 3-1 Filed:
                                             on FLSD10/29/20 Page:
                                                        Docket     6 of 25 PAGEID
                                                               10/30/2020  Page 37 #:
                                                                                   of 89
                                                                                      45
Case:1:20-cv-24489-RNS
Case  3:20-cv-00443-TMR *SEALED*
                        Document 1DocEntered
                                      #: 3-1 Filed:
                                             on FLSD10/29/20 Page:
                                                        Docket     7 of 25 PAGEID
                                                               10/30/2020  Page 38 #:
                                                                                   of 90
                                                                                      45
Case:1:20-cv-24489-RNS
Case  3:20-cv-00443-TMR *SEALED*
                        Document 1DocEntered
                                      #: 3-1 Filed:
                                             on FLSD10/29/20 Page:
                                                        Docket     8 of 25 PAGEID
                                                               10/30/2020  Page 39 #:
                                                                                   of 91
                                                                                      45
Case:1:20-cv-24489-RNS
Case  3:20-cv-00443-TMR *SEALED*
                        Document 1DocEntered
                                      #: 3-1 Filed:
                                             on FLSD10/29/20 Page:
                                                        Docket     9 of 25 PAGEID
                                                               10/30/2020  Page 40 #:
                                                                                   of 92
                                                                                      45
Case: 3:20-cv-00443-TMR *SEALED*
Case 1:20-cv-24489-RNS   Document Doc #: 3-1 Filed:
                                  1 Entered         10/29/20
                                              on FLSD        Page:
                                                        Docket     10 of 25 Page
                                                               10/30/2020   PAGEID  #: 45
                                                                                 41 of 93
Case: 3:20-cv-00443-TMR *SEALED*
Case 1:20-cv-24489-RNS   Document Doc #: 3-1 Filed:
                                  1 Entered         10/29/20
                                              on FLSD        Page:
                                                        Docket     11 of 25 Page
                                                               10/30/2020   PAGEID  #: 45
                                                                                 42 of 94
Case: 3:20-cv-00443-TMR *SEALED*
Case 1:20-cv-24489-RNS   Document Doc #: 3-1 Filed:
                                  1 Entered         10/29/20
                                              on FLSD        Page:
                                                        Docket     12 of 25 Page
                                                               10/30/2020   PAGEID  #: 45
                                                                                 43 of 95
Case: 3:20-cv-00443-TMR *SEALED*
Case 1:20-cv-24489-RNS   Document Doc #: 3-1 Filed:
                                  1 Entered         10/29/20
                                              on FLSD        Page:
                                                        Docket     13 of 25 Page
                                                               10/30/2020   PAGEID  #: 45
                                                                                 44 of 96
Case: 3:20-cv-00443-TMR *SEALED*
Case 1:20-cv-24489-RNS   Document Doc #: 3-1 Filed:
                                  1 Entered         10/29/20
                                              on FLSD        Page:
                                                        Docket     14 of 25 Page
                                                               10/30/2020   PAGEID  #: 45
                                                                                 45 of 97
